internal_revenue_service number release date index number ----------------------------- ------------------------------------------------------- ----------------- ---------------------------- -------------------------- - department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-161918-04 date date ------- ------------------------------- --------------------------------------------- ------------------------------------------------------------------------ legend fund ------------------------------------------------- trust state year x dear ------------- this responds to your letter dated date submitted on behalf of fund by its authorized representative fund requests a ruling that for purposes of determining qualification as a regulated_investment_company ric under sec_851 of the internal_revenue_code_of_1986 the code fund should treat a particular sub-fund of state’s highway fund known as the infrastructure fund as the issuer of certain special obligation bonds described in this letter --- facts fund is an open-end management investment_company registered under the investment_company act of u s c 80a-1 et seq as amended the act fund has qualified and elected to be a ric under subchapter_m part i of the code fund is a series of trust an open-end management investment_company plr-161918-04 created under an initial declaration of trust and is taxable as a separate corporation pursuant to sec_851 of the code fund is a money market fund under relevant securities laws see cfr 2a-7 rule 2a-7 it invests at least x of its assets in tax-exempt municipal securities of state that are exempt from both federal as well as state income taxes fund distributes its tax-exempt_interest income to its shareholders as exempt-interest dividends under sec_852 of the code as a money market fund subject_to rule 2a-7 under the act fund faces strict limitations on the credit quality and maturity of securities that it may purchase a money market fund such as fund which invests largely or exclusively in the securities of a particular state may find it difficult to obtain a sufficient supply of high credit quality short-term investments fund intends to invest in special obligation revenue bonds bonds that were issued by state in year bonds’ issuance is authorized by state’s law special obligation act that authorizes state to issue state bonds in order to finance certain highway projects and transportation-related capital expenditures in state special obligation act provides that a portion of state’s gasoline tax pledged funds is to be diverted to a sub-fund of state’s highway fund known as the infrastructure fund bonds were issued under a_trust agreement trust agreement between state and a bank trustee trustee under the terms of trust agreement state has covenanted that pledged funds will not be diverted for purposes other than those authorized by special obligation act authorized purposes state has perfected a security_interest in favor of trustee who may act on behalf of the holders of the bonds bondholders in the event that pledged funds are diverted from infrastructure fund for purposes other than authorized purposes pledged funds are immune from state’s general creditors pledged funds will be used first for debt servicing of bonds and only thereafter for capital expenditures on state’s highway projects to the extent that any funds remain in infrastructure fund after all current payments due on bonds have been made bonds are payable solely from and are secured_by a pledge of pledged funds state did not pledge its full faith and credit to the payment of debt service on bonds bondholders cannot look to any source other than pledged funds for repayment of their debt this is in contrast to state’s general obligation bonds for which state’s full faith and credit are pledged to the payment of the debt service law and analysis sec_851 of the code provides that certain requirements must be satisfied for a domestic_corporation to be taxed as a ric under subchapter_m part i of the code sec_851 imposes certain asset diversification requirements with respect to a ric's total assets that must be satisfied as of the close of each quarter of the ric's taxable_year plr-161918-04 sec_851 requires that in order for a corporation to qualify as a ric at the close of each quarter of the taxable_year at least percent of the value of the corporation's total assets must be represented by cash and cash items including receivables government securities securities of other rics and other_securities generally limited in respect of any one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than percent of the outstanding_voting_securities_of_such_issuer sec_851 provides that in order for a corporation to qualify as a ric not more than percent of the corporation's total assets may be invested in the securities other than government securities and the securities of other rics of any one issuer or of two or more issuers that the corporation controls and that are determined under regulations to be engaged in the same or similar trades_or_businesses or related trades_or_businesses sec_851 provides that for purposes of sec_851 all terms not revproc_2004_28 2004_22_irb_984 states that the ric diversification rules specifically defined in sec_851 shall have the same meaning as when used in the act sec_2 of the act defines issuer as every person who issues or proposes to issue any security or has outstanding any security which it has issued of subchapter_m are substantially_similar in structure and purpose to those of sec_5 of the act both sets of rules impose numerical limitations on the percentages and types of assets that may be held by an investment_company both sets of rules are intended to protect the investor from the risks of loss and of illiquidity inherent in the concentration of assets in the securities of a single or a small number of issuers see h_r rep no 86th cong 2d sess in view of the commonality of structure and purpose of both sets of rules and in view of the need for rics simultaneously to comply with both the ric diversification provisions of the code and those of the act should be interpreted consistently see also revrul_2003_84 2003_2_cb_289 the sec determines the issuer of a security for the purpose of administering diversification rules that are analogous to those of sec_851 sec_5 of the act defines a diversified company as a management company that has at least percent of its assets invested in cash and cash items including receivables government securities securities of other investment companies and other_securities that for the purpose of this calculation are limited in respect of any one issuer to an amount not greater in value than percent of the value of the total assets of the management company and to not more than percent of the outstanding voting_securities of the issuer a money market fund such as fund is permitted to satisfy an alternative diversification test under section c of rule 2a-7 plr-161918-04 the sec also interprets sec_3 of the act in order to determine the identity of the issuer of a security in the context of the registration requirement for investment companies under the act an investment_company is defined in sec_3 of the act as an issuer that meets certain requirements in prudential the court affirmed the sec’s ruling that a variable_annuity separate the sec staff has applied standards enunciated in 326_f2d_383 3d cir aff'g in the matter of 377_us_953 prudential the seminal court case on point discussed below when examining whether a separate issuer of a security exists for purposes of the registration requirement account and its sponsoring insurance_company were separate issuers for purposes of the registration requirement of the act the court applied a three-factor test in making its determination under the prudential test a separate issuer exists if i the entity causes interests to be issued in a pool of assets that is legally segregated from the entity’s other assets ii the assets in the pool are held primarily for the benefit of interest holders as the sole measure of their investment participation and iii the interests in the pool do not confer significant rights in other assets of the entity although arising in the context of the registration requirement of the act in order to reach its conclusion the prudential court examined the act definitions of company and issuer that are also relevant here both prudential and the subject case require a determination whether a_trust a fund or any other group of persons may constitute an issuer if the three-part test enunciated in prudential is applied to bonds then infrastructure fund should be viewed as the issuer of bonds state caused interests to be issued in a pool of assets that is legally segregated from the entity’s other assets through trust the assets held in trust are held primarily for the benefit of bondholders and provide the sole measure of the success of bondholders’ investment and finally bondholders have no rights to any assets of state other than pledged funds the irs explained the purpose of the diversification rules set out in sec_851 of the internal_revenue_code of in revrul_76_392 c b the diversification requirements of sec_851 are designed to prevent regulated_investment_companies from concentrating their investment_assets in a small number of companies or in certain forms of assets similarly the purpose of sec_5 of the act is to ensure that registered investment companies that describe themselves to investors as having a diversified portfolio are in fact adequately diversified see hearings before the subcommittee of the committee on banking and currency on s 76th cong 3d sess plr-161918-04 in the present situation fund acquired bonds that were issued nominally by state the proceeds of which are exclusively dedicated to finance state’s highway projects interest and principal are payable solely out of infrastructure fund which has been legally segregated from state’s other assets thus for purposes of sec_851 infrastructure fund should be treated as the issuer of bonds conclusion based on the information and representations submitted we rule that for purposes of determining its qualification as a ric under sec_851 of the code fund should treat infrastructure fund as the issuer of bonds except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations no opinion is expressed concerning whether fund otherwise qualifies as a ric under subchapter_m part i of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely susan thompson baker assistant to the branch chief office of associate chief_counsel financial institutions products
